Title: General Orders, 9 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 9th 1776.
Parole Manchester.Countersign Norfolk.


John Evans of Capt: Ledyards Company Col. McDougall’s Regiment—Hopkins Rice of Capt: Pierce’s Company Col. Ritzema’s Regiment having been tried by a General Court Martial whereof Col. Read was President and found guilty of “Desertion,” were sentenced to receive each Thirty-nine Lashes. The General approves the Sentences and orders them to be executed at the usual time & place.
Passes to go from the City are hereafter to be granted by John Berrien, Henry Wilmot and John Ray Junr a Committee of the City appointed for that purpose—Officers of the Guards at the

Ferries and Wharves, to be careful in making this regulation known to the sentries, who are to see that the passes are signed by one of the above persons, and to be careful no Soldier goes over the Ferry without a pass from a General officer.
The North River Guard to be removed to the Market House near the Ferry-Stairs, as soon as it is fitted up.
The Honorable Continental Congress having been pleased to allow a Chaplain to each Regiment, with the pay of Thirty-three Dollars and one third ⅌ month—The Colonels or commanding officers of each regiment are directed to procure Chaplains accordingly; persons of good Characters and exemplary lives—To see that all inferior officers and soldiers pay them a suitable respect and attend carefully upon religious exercises: The blessing and protection of Heaven are at all times necessary but especially so in times of public distress and danger—The General hopes and trusts, that every officer, and man, will endeavour so to live, and act, as becomes a Christian Soldier defending the dearest Rights and Liberties of his country.
The Honorable the Continental Congress, impelled by the dictates of duty, policy and necessity, having been pleased to dissolve the Connection which subsisted between this Country, and Great Britain, and to declare the United Colonies of North America, free and independent STATES: The several brigades are to be drawn up this evening on their respective Parades, at six OClock, when the declaration of Congress, shewing the grounds & reasons of this measure, is to be read with an audible voice.
The General hopes this important Event will serve as a fresh incentive to every officer, and soldier, to act with Fidelity and Courage, as knowing that now the peace and safety of his Country depends (under God) solely on the success of our arms: And that he is now in the service of a State, possessed of sufficient power to reward his merit, and advance him to the highest Honors of a free Country.
The Brigade Majors are to receive, at the Adjutant Generals Office, several of the Declarations to be delivered to the Brigadiers General, and the Colonels of regiments.
The Brigade Majors are to be execused from farther attendance at Head Quarters, except to receive the Orders of the day,

that their time and attention may be withdrawn as little as possible, from the duties of their respective brigades.
